          Case 2:20-cv-05745-KSM Document 6 Filed 01/12/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 THE LABORERS’ DISTRICT COUNCIL                            CIVIL ACTION
 CONSTRUCTION INDUSTRY PENSION
 FUND, et al.,
                                                           NO. 2:20-cv-5745-KSM
        Plaintiffs,

        v.

 MINISCALCO CORPORATION,

        Defendant.


                                           ORDER

       AND NOW this 12th day of January, 2021, upon consideration of Plaintiffs’ Motion for

Alternative Service of Complaint and Summons (Doc. No. 4.), and for the reasons set forth in the

accompanying Memorandum, it is ORDERED that Plaintiffs’ motion (Doc. No. 4) is DENIED

without prejudice.

IT IS SO ORDERED.



                                                   /s/ Karen Spencer Marston
                                                   ______________________________
                                                   KAREN SPENCER MARSTON, J.
